DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/20 has been entered. 

Information Disclosure Statement
	The IDS’ filed on 06/23/20 and 02/08/21 have been considered.

Drawings
	The drawings of 09/21/17 are accepted.

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

wherein the calibration routine includes multiple first measurements, multiple second measurements, or consecutive first and second measurements from repeated rounds of metering commodity into one receptacle from the first metering element, the second metering element, or both of the first and second metering elements to obtain a combined amount of commodity in the receptacle
wherein the control system generates:
the first control command for the first metering element based on the first calibration factor as derived from the multiple first measurements of the combined amount of commodity in the receptacle
the second control command for the second metering element based on the second calibration factor as derived from the multiple second measurements of the combined amount of commodity in the receptacle, or
respectively, the first and second control commands for the first and second metering elements based on the first and second calibration factors as derived from the consecutive first and second measurements of the combined amount of commodity in the receptacle

The examiner was also persuaded by the applicant’s arguments of 10/12/20. Specifically, the examiner was persuaded by the applicant’s argument of, “Even if the Office relied on the Chahley reference for this, the combination still omits disclosure of obtaining a combined amount of commodity in a single receptacle from the repeated metering of commodity into the receptacle during calibration. Consequently, it necessarily follows that the combination lacks teaching of generating multiple control commands based on the combined amount of commodity in the receptacle.” (emphasis applicant’s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tofte (US Pat 5574657) discloses an electronic rate meter controller and method.
Beaujot et al (US PgPub 20090271136) discloses a method and apparatus for calibrating seeders.
Landphair et al (US Pat 8695396) discloses a method of calibrating the meter of a product distribution apparatus and monitoring method.
Graham (US PgPub 20140165890) discloses a seeding machine for planting multiple seed varieties and method of calibrating same.
Liu et al (US Pat 9043949) discloses a system and method of calibrating the meter of a product distribution machine.
Zacharias et al (US PgPub 20160120106) discloses a flow control assembly for an agricultural metering system.
Gervais et al (US PgPub 20160161306) discloses a system and method for analyzing product flow signal for an agricultural implement.
Chahley et al (US Pat 9936626) discloses a system and method for independent calibration of meter rollers.
Felton et al (US Pat 10575457) discloses a commodity metering system with speed compensation based on machine tilt and methods for operating the same.
Garner et al (US Pat 10609858) discloses a commodity metering system for work vehicle and calibration method for same.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        07/29/21

/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        7/29/2021